Citation Nr: 1710860	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  97-30 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and L.A.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1997 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania.

The procedural history of this matter is set forth in the Board's December 2015 Remand.  In brief, the Board denied this claim in a May 2009 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, the Court granted a joint motion for remand (JMR) and vacated the Board's decision.  The case was returned to the Board for compliance with the terms of the JMR.  In December 2015, the Board remanded this matter for additional development to include providing a VA examination.  The Board finds substantial compliance with its remand instructions, so it may proceed to the merits of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

The Veteran has now testified before each of the undersigned Veterans Law Judges in hearings held in December 2004, February 2007, and August 2015.  The record contains transcripts of each of those hearings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's acquired psychiatric disorder did not begin during and was not otherwise caused by his military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

II.  Service Connection:  Acquired Psychiatric Disability

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder which, he alleges, is related to in-service events which led to documented complaints of chest pain in February 1963.  See August 2015 Board Hearing Tr. at 5-6; February 2013 Joint Motion for Remand at 3-4.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Where a veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Psychoses, but no other psychiatric disorders, are included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  (The regulation defining "psychosis" has been amended during the pendency of this appeal, but they do not affect this appeal given the facts of this case and given the effective date of the changes.  See Final Rule, Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308  (Mar. 19, 2015) (noting changes in the definition of "psychosis" under 38 C.F.R. § 3.384 which apply to cases certified to the Board on or after August 4, 2014)).

During the pendency of the current claim, the Veteran has been diagnosed with schizophrenia.  See May 1997 VA Examination (Mental Disorders) (diagnosing schizophrenia and noting prior diagnoses of either "manic depressive illness or schizophrenia"); May 1998 VA Examination (Mental Disorders) (same); December 1998 VA Examination (same).  Schizophrenia is considered a psychosis under 38 C.F.R. § 3.384 and, so, is included in the list of chronic diseases in 38 C.F.R. § 3.309(a).  Although there is disagreement regarding the appropriate diagnosis of the Veteran's symptoms, see, e.g., June 2004 Private Opinion Letter (indicating the symptoms were most appropriately diagnosed as bipolar disorder), the Veteran is entitled to the benefit of the doubt and the Board will apply the provisions regarding continuity of symptomatology.  (The Board is not making a determination that the Veteran has schizophrenia rather than bipolar disorder, but merely recognizes that there is some disagreement, and so, reasonable doubt, regarding whether the Veteran's condition would warrant application of the provisions relating to continuity of symptomatology.  See, e.g., May 1997 VA Examination (schizophrenia); February 2004 VA Examination (bipolar psychosis).

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The service treatment records document in-service complaints of chest pain which were initially diagnosed as "psychosomatic chest pain".  See February 1963 STR; August 2015 Joint Motion for Remand (discussing evidence and the Veteran's contentions).  Giving the Veteran the benefit of every doubt, the Board finds that this incident satisfies the in-service element of his claim.  The Veteran has also alleged various interpersonal incidents occurred during service, which, he asserts, are related to his current acquired psychiatric disorder.  The alleged incidents are not supported by contemporary documentation, his military personnel records are not suggestive of significant in-service events (e.g. change in performance, etc.), and the Veteran is not a reliable historian (more on this below).  The Board finds that the greater weight of the evidence is against finding that there was any in-service injury or disease other than the February 1963 event that may be causally related to his current acquired psychiatric disorder.

The record also establishes that the Veteran has been diagnosed with an acquired psychiatric disability.  See, e.g., August 2015 Board Hearing Tr. at 20-21 (clinical social worker testifying that the Veteran currently has bipolar disorder); February 2004 VA Examination (bipolar psychosis); September 2016 VA Examination (diagnosing bipolar disorder).  A current disability is also established.  

The Board notes that there has been disagreement by medical professionals regarding whether the Veteran's condition is best diagnosable as schizophrenia or bipolar disorder.  While the greater weight of the evidence (including the most recent diagnoses and the treatment records) indicate that he has bipolar disorder, the Board finds it unnecessary to conclusively resolve this issue.  It is important, however, to note that there is a single underlying condition (i.e. symptoms and impairments) discussed in the various medical opinions of record and alleged by the Veteran.  The Board reads the medical records as referring to this single condition alternately diagnosed as bipolar disorder, depression, or schizophrenia, rather than multiple conditions each with a separate diagnosis.  See, e.g., May 1997 VA Examination (noting the various diagnoses, but indicating the diagnoses all relate to the same underlying condition and associated symptoms).

With an in-service injury or disease and a current disability both established, the remaining element of the Veteran's claim is a nexus between the alleged in-service injury or disease and the current disability.  Shedden, 381 F.3d at 1167.

The Board will rely on the medical evidence of record in determining whether this element of the claim is established.  While the Veteran is competent to report (1) symptoms observable to a layperson (e.g. depressed mood, confusion); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran or witness competent to render opinions regarding the etiology of a psychiatric condition that requires specialized medical knowledge and training to accurately diagnose and assess.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical or mental health training, is not competent to opine on the etiology of his current acquired psychiatric disorder.  See, e.g., Jandreau, 492 F.3d at 1377.

The Board has considered the Veteran's statements regarding history and onset, including those he has made in written submission and in the December 2004, February 2007, and August 2015 Board Hearings.  Those statements provide important context and background for the medical evidence that more directly bears on the determinative medical issues in this matter.

Medical Evidence

The Veteran's service treatment records are silent for any complaints of or diagnosis of an acquired psychiatric disorder.  See, e.g., March 1959 Report of Medical Examination; June 1959 Report of Medical Examination; July 1959 Report of Medical Examination; May 1963 Report of Medical Examination (separation).  Service treatment records do document a complaint of chest pain in February 1963 that was described as "psychosomatic" chest pain.  The separation examination indicated that the Veteran had no psychiatric abnormalities.  

Post-service treatment records do not document any psychiatric diagnosis until 1987 (bipolar disorder) with subsequent diagnoses of depression (1988), and schizophrenia (1997) - all at least two decades after his separation from military service.  See March 1987 Letter from Dr. O.C.; June 1987 Letter from Dr. T.G.; April 1988 VA Progress Note; May 1988 VA Progress Note; May 1997 VA Examination (diagnosing schizophrenia).

The Veteran first underwent a VA examination in May 1997.  The examiner noted the Veteran's clinical history, including hospitalizations in 1987, 1991, 1993, and 1997.  The examiner noted that the Veteran had been diagnosed "in the past as either having manic depressive illness or schizophrenia."  He indicated that the Veteran "had no difficulty recalling details from his recent and remote history", but that "his insight was obviously impaired."  The examiner diagnosed schizophrenia, undifferentiated type.  The examiner did not provide a nexus opinion.

The May 1998 VA examination included a diagnoses of "undifferentiated schizophrenia, chronic", but also noted current treatment for "a presumed diagnosis of bipolar disorder."  The examiner did not provide a nexus opinion, but opined that the Veteran's "poor judgment and thought disorder" rendered him "not competent to manage his own funds."

In December 1998, another VA examiner diagnosed "schizophrenia, undifferentiated type...with paranoid features."  The examiner provided some discussion of the Veteran's current functioning, but did not provide any etiological or nexus opinions.

A February 2002 VA examination specifically addressed the Veteran's competency.  The examiner noted that the Veteran was "chronically mentally ill, with elements of emotional lability, grandiosity, and thought disorder."  However, the examiner did not provide a specific diagnosis or provide any opinion regarding onset or etiology with respect to the Veteran's mental illness.

In a February 2004 VA examination, a psychologist diagnosed "bipolar disorder, manic with psychotic features."  The examiner noted that the Veteran had delusional thinking and the examiner did not consider him "a reliable historian today because of his current psychiatric state."  The examiner noted that the Veteran's "history and current behavior reveal both affective and psychotic symptoms which have been most often diagnosed as bipolar disorder."  The examiner opined:  "Whether or not these symptoms first occurred during his military years or later is almost impossible to ascertain."  In support of this finding, the examiner accurately noted that the Veteran had not gone to a psychiatrist or reported symptoms during his military years; although, he said that he avoided reporting them or asking to see a psychiatrist because of the stigma associated with it.

The Veteran was hospitalized for bipolar disorder in May 2004.  The records contain no pertinent opinions regarding onset or etiology.

The claims file also includes a June 2004 letter from a private registered nurse, also the Veteran's friend.  She stated that she had known the Veteran since 1959 when they were seniors in high school, and she had dated the Veteran for the latter part of their senior year and into his first few years of military service.  She reported that the Veteran, prior to active duty, was egocentric and occasionally had odd thought patterns and erratic behavior.  Moreover, she reported that his classmates saw him as different.  Thereafter, she concluded based on his pre-service behavior and his behavior when they met again post-service in 1971 and 1993 that the Veteran "was beginning to demonstrate early bipolar symptoms in high school . . . [and s]ince bipolar disorder usually becomes apparent in males about age 20, I am sure that the behaviors that I saw in 1971 were already present in 1961 . . . It is my perspective that the failure to identify the problem and initiate treatment [while on active duty] exacerbated his [bipolar disorder]."

In an April 2005 addendum to the February 2004 VA examination, the VA psychologist opined, after a review of the record on appeal including the June 2004 letter from the Veteran's friend and registered nurse, that while the letter: 

offers additional information, [it] does not provide adequate information or diagnostic criteria to support a diagnosis of Bipolar Disorder prior to the patient's military service.  It does appear from her account, however, that he was able to function when she knew him and that serious impairment arose sometime during his military service.  Further conclusions, such as pertaining to the "[n]atural progression of the disease would not be substantiated."

Finally, the Veteran most recently underwent a VA examination in September 2016.  The examiner diagnosed bipolar disorder, unspecified, based on the DSM-5 criteria.  She provided a thorough discussion of the Veteran symptoms and her own clinical findings.  She also provided a detailed summary of the Veteran's psychiatric history, including the service treatment records documenting the February 1963 diagnosis of psychosomatic anterior chest pain, the June 2004 statement of the private registered nurse, his first psychiatric hospitalization and initial diagnosis with manic-depressive/bipolar disorder in the early 1980s, his SSI disability for bipolar disorder since 1985, and subsequent VA treatment records.  The examiner noted the Veteran's appearance was normal and he was neatly groomed, his activity was normal, his attitude cooperative, his speech fluent and coherent, his affect expansive, and his mood "very, very good."  She noted his memory was intact, his judgment and insight were fair, and he did not have thoughts of suicide.  The examiner documented his symptoms as including speech that was intermittently illogical, obscure, or irrelevant, impaired judgment, and disturbances of motivation and mood.  The examiner noted that the Veteran had bipolar mood disorder, an expansive mood, and disorganized thinking.  She opined that he was competent to manage his own financial affairs.

The September 2016 VA examiner provided an etiological opinion after her clinical examination and review of the claims file (including medical records and service records).  She specifically noted the June 2004 statement from the Veteran's friend who is a registered nurse, the prior VA examinations, the August 2015 Board hearing transcript, and the records documenting treatment by the clinical social worker who testified at the August 2015 Board hearing.  She accurately summarized his pertinent service records, including the February 1963 complaint of chest pain.  She noted the diagnosis, at that time, of "Psychosomatic anterior chest pain.  Pt told nothing is physically wrong."  She noted that the chest pain continued and a medical record date May 5, 1963, shows eight months of upper chest pain which was then treated.  The treatment recommended was "heat, start analgesic" with instructions to return if the treatment was unsuccessful.  The examiner stated that the May 1963 record indicates that "the medical conclusion at that time (May 5, 1963), was that the chest pain was not psychosomatic because it was treated as a medical condition."  She concluded that, therefore, the chest pain was not considered to be a mental health symptom or condition.  Thereafter, she noted, the Veteran was able to complete a post-service course of study leading to a Bachelor's degree and he obtained employment and worked for a number of years before traveling around the world, then starting his own business.  She noted that it was not until the 1980s that he was arrested for assault, incarcerated, and diagnosed in prison with "manic-depressive disorder."  She noted that his current mental condition of bipolar disorder was first diagnosed approximately 20 years after his discharge from the military.  Based on all of this evidence and her clinical judgment, she opined that it is less likely than not that bipolar disorder was related to or incurred during his military service.

She then addressed the June 2004 statement by the Veteran's friend, a registered nurse.  She accurately noted that the observations in 1971 upon which she primarily based her opinion were eight years after the Veteran was discharged from the Navy.  The examiner indicated that, during the clinical interview, the Veteran had not reported any behaviors or symptoms prior to military service or during military service "that are indicative of the current diagnosis of bipolar disorder."  From the history provided by the Veteran and supported by documentation, there was no evidence of a diagnosable mental disorder until the 1980s.  The examiner explained that, in addition to the records reviewed, her opinion was based on the DSM-5 criteria for bipolar disorder and on her clinical training, experience, and judgment.

The Veteran's treatment records also contain scattered references to onset of the condition during the Veteran's military service.  See, e.g., July 2005 VA Psychiatry Consult (indicating that the Veteran "has long hx of bipolar dis[order] with psychotic features dating back to his service in us navy [sic]", but failing to provide any rationale or factual basis for this statement); July 2005 VA Progress Note ("His expectations were that I would write a letter to a judge in DC telling her the Navy is the cause of his HTN and BAD [bipolar affective disorder]"); June 2005 Private Hospital Record ("The patient reports that he has been treated for bipolar illness for many years and attributes the start of his problems to traumatic events during his Navy service..."; "Patient feels his first symptoms, though untreated, began during his Naval service...Diagnosed as bipolar in early 90's"; "gives a confusing account of his history which is mixed with...a preoccupation with events of over 40 years ago...[H]e is seeking treatment outside of the VA as he seeks service connection for onset of his bipolar disorder."); May 2005 Private Hospital Record ("Patient brings a written summary of some of his history as I still have difficulty unraveling his story."); August 2006 Private Hospital Note ("The pt observed that his mental health issues ran concurrent w/ the rejection that he had in the military.").  As these examples illustrate, however, most of the references are explicitly based on the Veteran's own reports.  A medical professionals' transcription of lay history or statements does not transform those statements into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The references that are not explicitly based on the Veteran's lay history either lack any rationale or factual basis or, alternatively, are made in a context which makes clear they are transcriptions of the Veteran's lay history of his illness.

The record also contains the testimony of a clinical social worker presented at the August 2015 Board Hearing.  The clinical social worker indicated that he had been involved in the Veteran's care on a frequent basis for the prior five years.  He noted the diagnosis of bipolar disorder and the Veteran's report to him of his medical and service history.  The clinical social worker noted that he did not have any firsthand knowledge of that history, but stated the lay history was consistent.  The clinical social worker opined that the Veteran "probably had certainly a, uh, biological predisposition to the illness.  By his report, the initial onset occurred when he was in the Navy."  See August 2015 Board Hearing Tr. at 22.  He noted some in-service stresses reported by the Veteran then stated:  "I can't give you a clear answer that it caused, it, it clearly was (inaudible) occurring and the stress of being in a military environment (inaudible) that it certainly would make any manifestation worse."  Id.

Analysis:  Presumption of Soundness and Aggravation

Importantly, the record contains some indication that the Veteran may have had bipolar disorder prior to his service.  See, e.g., June 2004 Private Opinion Letter (registered nurse and friend of the Veteran opined that the Veteran "was beginning to demonstrate early bipolar symptoms in high school...[and s]ince bipolar disorder usually becomes apparent in males about age 20, I am sure that the behaviors I saw in 1971 were already present in 1961.").  However, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014).  The term "noted" denotes only such conditions that are recorded in examination reports.  38 C.F.R. § 3.304(b).  The existence of a condition prior to service reported by the Veteran as medical history does not constitute notation of that condition, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.

No acquired psychiatric disability was "noted" at the time of the Veteran's entrance into active service.  Therefore, the question is whether there is clear and unmistakable evidence both that the condition pre-existed service and that it was not aggravated by service.  

Here, the June 2004 statement of the Veteran's friend (a registered nurse) is not sufficient to meet the clear and unmistakable evidentiary standard.  The details of her letter are discussed above.  With respect to observation of pre-service symptoms, the nurse was a high school student and her statement indicates to the Board that she based her pre-service opinion primarily on her later observations and vague recollections of odd behavior, rather than contemporaneous clinical observations (e.g. "I am sure that the behaviors that I saw in 1971 were already present in 1961", suggesting she did not actually see those behaviors in 1961; "what had been occasional 'odd' thought patterns had become [by 1971] a very skewed way of thinking and his behaviors and reactions were very erratic...").

The June 2004 opinion is the only medical opinion suggesting that the condition pre-existed the Veteran's service.  See, e.g., February 2004 VA Examination (suggesting the symptoms did not begin prior to service:  "Whether or not these symptoms first occurred during his military years or later is almost impossible to ascertain"); September 2016 VA Examination (opining that onset of condition was after service).  Moreover, the September 2016 VA examiner (a clinical psychologist) and April 2005 VA examiner (in an addendum opinion) specifically disagreed with the June 2004 opinion of the registered nurse.  The September 2016 VA examiner noted that her personal observation of symptoms which she believed were diagnosable as bipolar disorder occurred in 1971, eight years after the Veteran's active service.  He opined that "there was no evidence of a diagnosable mental disorder until the 1980s."  The April 2005 VA examiner similarly opined that the registered nurse's opinion "does not provide adequate information or diagnostic criteria to support a diagnosis of Bipolar Disorder prior to the patient's military service."

In addition, service treatment records, including the March 1959, June 1959, and July 1959 medical examinations and the May 1963 separation examination, are negative for complaints, diagnoses, or treatment for an acquired psychiatric disorder.  Moreover, the post-service record does not show the Veteran being diagnosed with a bipolar disorder until 1987, depression until 1988, and schizophrenia until 1997- at least two decades after his separation from military service.  See letter from Orlando T. Collado, M.D., dated in March 1987; letter from Trevor D. Glenn, M.D., dated in June 1987; VA treatment records dated in April 1988 and May 1988; VA examinations dated in May 1997 and May 1998.

The Board finds there is not clear and convincing evidence that the condition pre-existed service, so the presumption of soundness applies.  The private registered nurse expressed a belief that the condition may have pre-existed service on her vague recollections of odd behavior while she and the Veteran were high school students.  She also relied on her knowledge that the condition "usually" has onset "about age 20" and the Veteran entered the service at eighteen.  The fact that there are contrary medical opinions weighs heavily against finding "clear and convincing" (e.g. undebatable) evidence of a pre-existing condition.   The September 2016 VA examiner's opinion, as discussed more fully below, is particularly well-reasoned and well-supported.  Therefore, the presumption of soundness applies.  
Analysis:  Service Connection - In-Service Onset or Nexus

The Veteran has alleged that his current acquired psychiatric disorder began in or was caused by his active military service.

As discussed above, the Veteran's own allegations are not competent medical evidence with respect to key psychiatric issues in this matter (e.g. the onset of a diagnosable condition, whether symptoms are attributable to an acquired psychiatric condition, or whether a later diagnosis or symptoms are related to prior events).  The Board also finds that the Veteran is not a reliable historian regarding events from many years ago, including particularly events and symptoms he experienced during his active service.  This finding is based, in significant part, on medical evidence that he is not a reliable historian, has delusions, and exercises poor judgment.  See, e.g., May 1997 VA Examination ("The patient is not a good historian because it is difficult for him to maintain associational linkages in his speech."); February 2004 VA Examination (noting delusional thinking and that the examiner did not consider him "a reliable historian today because of his current psychiatric state"); see also Arneson v. Shinseki, 24 Vet. App. 379, 382-383 (2011) (noting that "the assessment of the credibility of the veteran's sworn testimony is a function for the [Board]" and citing cases in support of the proposition that deference to the Board regarding the credibility of sworn testimony is due, in part, to the Board's opportunity to observe demeanor); Caluza, 7 Vet. App. at 511 (noting importance of observing demeanor, tone of voice, and consistency with other evidence in assessing credibility of a witness); see also Cartright, 2 Vet. App. at 25 (interest may affect the credibility of testimony).

With respect to onset during service, the evidence is against any such finding.  The Veteran's own statements are not medical evidence and the medical opinions do not support any such finding.  The most favorable opinions in that regard are those of the June 2004 registered nurse, the clinical social worker who testified at the August 2015 Board hearing (hereinafter "clinical social worker"), and the February 2004 VA examiner.

The June 2004 registered nurse opined that his condition had onset prior to service, rather than during service.  The Board assigns her opinion little probative weight in favor of finding an in-service onset as her opinion is based primarily on observations eight years after the Veteran's active service and extrapolation back to that time based on typical initial onset of the condition around age twenty.  The Board acknowledges that she also independently recalled that he acted odd in high school and shortly after joining the service, but, again, those were lay observations at the time and only recalled and evaluated many years after that lay observation.  Moreover, she did not clearly state that she recalled symptoms that were diagnosable as schizophrenia or bipolar disorder.  The opinion also does not rely on any service treatment records (or discuss the absence of documentation of any psychiatric symptoms or treatment during service) including, particularly, the February 1963 record discussed in the JMR.  She did not report that she ever actively participated in the Veteran's psychiatric treatment, nor that she ever reviewed any of his medical (including service) records.  The Board assigns the June 2004 opinion little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion"); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").

The opinion of the clinical social worker with respect to date of onset is based on the Veteran's lay recollections (which the Board has found to be unreliable) and the clinical social worker's understanding that there is a strong genetic component to the condition.  The clinical social worker's testimony also was equivocal about any causation and, rather than providing a clear medical opinion on the issue, assumed an in-service manifestation based on the Veteran's reports.  The clinical social worker did not discuss any contemporaneous documentation that supported his opinion, nor the significance of the absence of any such documentation.  The Board finds that the opinion is based on the Veteran's report of his symptoms during that time and, so, is only as reliable as his testimony.  The Board assigns the clinical social worker's opinion little probative weight.  Nieves-Rodriguez, 22 Vet.App. at 304.

The February 2004 opinion simply states that it is "almost impossible" to determine when the condition had onset.  This opinion has no probative value regarding an in-service onset as it is neither favorable nor unfavorable.  The opinion provides some weight in favor of finding the medical evidence in equipoise, but provides no probative weight affirmatively in favor of an in-service onset.

As previously discussed, the treatment records suggesting an in-service onset either have no supporting rationale or are explicitly based on the Veteran's own lay reports.  Consequently, the Board assigns those statements very little probative weight in favor of finding an in-service onset.  Nieves-Rodriguez, 22 Vet.App. at 304.

The record contains a detailed and convincing opinion against an in-service onset.  The September 2016 VA examiner specifically opined that the current condition had onset after the Veteran's service.  Her opinion has been set out in detail above, so will not be repeated.  However, it has an accurate factual basis, directly addresses the contrary June 2004 opinion, and provides a thorough discussion of the significance of the documented in-service events, particularly including the February 1963 initial indication of psychosomatic chest pain.  As she convincingly explained, the chest pains were later determined to be medical in nature and not a manifestation of any psychiatric condition.  The opinion is logical and persuasive.  The Board assigns it substantial probative weight against finding an in-service onset.  Nieves-Rodriguez, 22 Vet.App. at 304.

Furthermore, the Veteran testified that his symptoms began during service while he was listening to a speech while attending guided missile sea school.  His personnel records show he attended that training between November 1960 and February 1961.  He testified "everything changed after that" (see 2015 Board Hearing Transcript at p. 10), stating he was taken "off duty" and he "was just no good" (see 2015 Board Hearing Transcript at p. 11).  This is, however, directly contradicted by his personnel records.  There is no indication in his military records that he was ever relieved of duty.  The VA examiner in 2016 reviewed his performance record and noted he had  consistent professional performance.  

Based on the above, the Board finds that the greater weight of the evidence is against finding an in-service onset of the Veteran's condition.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board may consider delay in reporting symptoms and seeking treatment).

The only opinions of record that support the Veteran's claim are premised on the onset of the Veteran's condition either before or during the Veteran's service.  None of them address the February 1963 service treatment record containing an "impression" of psychosomatic chest pain.  Because the favorable opinions are based on a factual scenario that the Board has rejected (either pre-service or in-service onset of the condition), the opinions are entitled to very little probative weight.  Nieves-Rodriguez, 22 Vet.App. at 304.

There is an opinion that directly addresses direct service connection, including the February 1963 service treatment record discussed in the JMR.  See September 2016 VA Examination.  As already discussed, the September 2016 VA examiner's opinion has an accurate factual basis, thoroughly discusses the relevant in-service and post-service records, and is convincing in its reasoning.  Specifically, the discussion of subsequent in-service records that reflected a change in approach of the treating medical professionals, to include medical treatment for a medical condition, provides significant probative weight to the examiner's opinion that the Veteran's current condition is unrelated to the in-service injury or disease.  Nieves-Rodriguez, 22 Vet.App. at 304.  Obviously, those medical professionals during service were in the best position to contemporaneously assess the Veteran and consider his complaints and determine that his symptoms were indicative of a medical, not mental, condition.  In addition, the VA examiner convincingly relied on the absence of any other contemporaneous records documenting psychiatric symptoms or treatment for many years after service, the Veteran's educational and employment history in the years between his active service and initial diagnosis, and the considerable passage of time between the Veteran's active service and his initial diagnosis.  The Board finds the opinion thorough and persuasive, so assigns it considerable probative weight.

In summary, the greater weight of the evidence is against finding that the Veteran's current acquired psychiatric disorder (diagnosed as bipolar disorder and schizophrenia) was incurred in or is otherwise etiologically related to his active service.

Analysis:  Service Connection - Continuity of Symptomatology

As discussed above, giving the Veteran the benefit of every doubt, the provisions relating to chronicity of symptomatology apply.  However, no psychiatric abnormalities were noted at the Veteran's discharge and there are no reports of post-service symptoms or diagnosis for many years after his active service (e.g. 1971 observations of friend and nurse with initial diagnosis in the 1980s).  There is a gap in the documentation in reports of symptoms from the Veteran's discharge (and prior thereto) until at least 1971 and no diagnosis or contemporaneous documentation of symptoms until the 1980s.  Moreover, the September 2016 VA examiner provided a convincing discussion of the available evidence, including that it did not suggest a continuity of symptomatology.  See September 2016 VA Examination ("no evidence of a diagnosable mental disorder until the 1980s").  

While the Veteran is competent to report subjectively observable symptoms (e.g. depressed mood, euphoria, confusion), he is not competent to opine on whether those symptoms are the result of or related to his current acquired psychiatric disorder.  Likewise, the Veteran's ex-employer, M.L., a veterinarian, is competent to give evidence about what she observed when the Veteran worked for her from May 1963 to August 1963, including the fact that his behavior was eccentric and erratic at that time.  However, while competent to note behavior in the Veteran that she considered to be abnormal, M.L. is not competent to render a diagnosis of an acquired psychiatric disorder or that the symptoms she observed were manifestations of the Veteran's current acquired psychiatric disorder.  Davidson, 581 F.3d at 1316; King, 700 F.3d at 1344-45; Jandreau, 492 F.3d at 1377.  Although M.L., as a veterinarian, holds a doctorate-level degree in a field that is closely related to medicine, this does not allow her to make medical diagnoses in human patients (as her expertise is restricted to diseases and disorders in animals).

Moreover, the Veteran's claim of having problems with concentration or hearing voices since service and the observations of his friend (the registered nurse) and M.L. are contrary to what is found in the in-service and post-service medical records including the May 1963 separation examination.  In these circumstances, the Board gives more credence to the September 2016 VA examiner's retrospective opinion and the independent medical evidence of record, which is negative for complaints, diagnoses, or treatment for an acquired psychiatric disorder for over two decades post-service, than the Veteran's claims and statements from his acquaintances.

The greater weight of the evidence is against finding that the Veteran's acquired psychiatric disorder was diagnosed within the presumptive period or that there was a continuity of symptomatology of the Veteran's acquired psychiatric disorder (variously diagnosed as schizophrenia and bipolar disorder with psychotic features) between the Veteran's active service and his initial diagnosis.

Conclusion

The evidence is not in equipoise, but is against the claim, so entitlement to service connection for an acquired psychiatric disorder (diagnosed during the appeal period as bipolar disorder and/or schizophrenia) is denied.  Gilbert, 1 Vet. App. At 53-56.


III.  Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the December 2004, February 2007, and August 2015 Board Hearings, the undersigned Veterans Law Judges addressed the legal criteria relevant to the Veteran's claim and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions that would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearings.  The Board finds that, consistent with Bryant, the Veterans Law Judges complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran on multiple occasions, including November 2003, August 2006, and October 2007.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA examination records, VA medical records, and private medical records with the claims file.  (Although the record indicates that the Veteran was awarded disability benefits from the Social Security Administration (SSA) for an acquired psychiatric disability in or around 1985, SSA disability claims files are deleted or destroyed seven (7) years after the date of the most recently awarded claim.  See 68 F.R. 71210 (December 22, 2003).  Any attempt to obtain those SSA records would be futile.)  The Veteran has not identified any records aside from those that are already associated with the claims file that are pertinent to the claims being decided.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims being decided on the merits.  

The record contains the results of numerous VA examinations and medical opinions, including in May 1997, May 1998, December 1998, February 2002, February 2004, April 2005, and, most recently, in September 2016.  The examinations and opinions are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran previously alleged that the examinations prior to the September 2016 VA examination were inadequate, including because they failed to address the February 1963 service treatment record discussed above and in the JMR.  However, the September 2016 VA examiner specifically addressed that record and provided an opinion that adequately addressed all of the pertinent medical issues in this case.  The Veteran has not alleged that the examinations or resulting opinions currently of record are inadequate.  See January 2017 Appellant's Post-Remand Brief.

VA has no obligation to obtain further medical examinations or opinions in connection with the claim at issue.  See 38 U.S.C.A. § 5103(A)(d); see also Wells, 326 F.3d at 1384.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.




[Continued on Next Page]
ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.




_______________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



_______________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


